— In a proceeding pursuant to subdivision 6 of section 10 of the Court of Claims Act for leave to serve a late claim, the claimant appeals from (1) an order of the Court of Claims (Silverman, J.), dated March 2, 1981, which denied the application, and (2) a further order of the same court, dated May 29, 1981, which denied her motion to renew. Orders affirmed, without costs or disbursements, and without prejudice to renewal on the basis of newly discovered evidence. We find no error or abuse of discretion in the Court of Claims denial of leave to serve a late claim. If the claimant has now discovered evidence that the State had timely notice of the accident and a timely opportunity to investigate, her remedy is to move appropriately at nisi prius. Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.